


EXHIBIT 10.11





CONSULTING AGREEMENT







This Consulting Agreement (“Agreement”) is entered into by and between Blue
Water Global Group, Inc. (“Blue Water”), a Nevada corporation, and Stream Flow
Media, Inc. (“Stream Flow”), a Colorado corporation; (collectively, “Parties”).




WITNESSETH:

WHEREAS, Blue Water is a publicly traded corporation with an exclusive agreement
with Taurus Financial Partners, LLC, a Florida limited liability company
(“Taurus”), to engage in Registered Spin-Off (“Spin-Off”) transactions with
private companies seeking a public listing on the Over-The-Counter Bulletin
Board (“OTCBB”);




WHEREAS, Stream Flow wishes to obtain a public listing on the OTCBB stock
exchange (“Going Public”) through a Spin-Off transaction;




WHEREAS, Stream Flow wishes to retain Blue Water to facilitate a Going Public
Spin-Off transaction;




WHEREAS, Blue Water agrees to be retained by Stream Flow to undertake a Going
Public Spin-Off transaction with Stream Flow hereinafter defined; and




NOW, THEREFORE, in consideration of the foregoing and of the mutual terms and
covenants hereinafter expressed, Stream Flow and Blue Water do mutually agree as
follows:




1.

Engagement. Stream Flow hereby engages Blue Water to perform the Services,
hereinafter defined, and Blue Water hereby accepts such limited appointment on
the terms and covenants set forth herein and agrees to use its best efforts in
providing said Services.

 

2.

Independent Contractor. Blue Water shall be, and in all respects be deemed to
be, an independent contractor in the performance of its duties hereunder, any
law of any jurisdiction to the contrary notwithstanding.




A.

Blue Water shall not, by reason of this Agreement or the performance of the
Services, be or be deemed to be, an employee, agent, partner, or controlling
person of Stream Flow, and Blue Water shall have no power to negotiate and/or
enter into any agreement or binding commitment on behalf of Stream Flow;




B.

Blue Water shall not have or be deemed to have, fiduciary obligations or duties
to Stream Flow and shall be free to pursue, conduct, and carry on for its own
account, or for the account of others, such activities, employment, ventures,
businesses, and other pursuits as Blue Water, in its sole discretion, may elect;
and




C.

Notwithstanding the above, no activity, employment, venture, business, or other
pursuit of either Party during the term of this Agreement shall conflict with
either Party’s obligations under this Agreement or be adverse to either Party’s
interests during the term of this Agreement.











Blue Water Initials:      SS    

- 1 -

Stream Flow Initials:    GG       




Consulting Agreement

Stream Flow Media, Inc.




--------------------------------------------------------------------------------










3.

Services. Blue Water, through its Taurus affiliate, agrees to provide the
following services which it deems reasonably necessary to be in compliance with
its obligations under this Agreement (collectively, “Services”):

 

A.

Pre-Public Planning. Blue Water agrees to conduct a thorough due diligence and
review of Stream Flow’s business plan and future goals to create a comprehensive
Going Public plan;

 

B.

Filing Form D.  If necessary, Blue Water will prepare and file an appropriate
Form D disclosure statement with the SEC;

 

C.

SEC Registration. Blue Water agrees to prepare and file the appropriate
registration statement with the Securities and Exchange Commission (“SEC”) to
create a sufficient number of unrestricted shares of Stream Flow’s common stock
as determined in Section 3(A) herein and causing Stream Flow to become a fully
reporting public company.  Blue Water agrees to address any and all SEC comments
through amended filings until the registration statement is declared “effective”
by the SEC.  Blue Water further agrees to prepare and file any and all
regulatory filings required to maintain Stream Flow’s compliance with any and
all applicable securities rules and regulations during the term of this
Agreement;




D.

FINRA 15c2-11 Filing.  Blue Water agrees to work with a Financial Industry
Regulatory Authority (FINRA) market maker of its choice to file a comprehensive
Form 15c2-11, plus any amendments, enabling Stream Flow to obtain a listing on
the OTCBB.  Blue Water agrees to work with the selected FINRA market maker to
address any and all FINRA comments until the 15c2-11 is approved and an OTCBB
trading symbol is issued to Stream Flow;




E.

DTC Eligibility.  Blue Water agrees to assist Stream Flow in obtaining DTC
Eligibility for its shares after a trading symbol is assigned, provided Stream
Flow meets the minimum requirements at the time of application in relation to
revenues, assets, share price, and/or number of shareholders;




F.

Spin-Off Dividend.  Blue Water agrees to register with the SEC and undertake a
special one-time dividend to its then shareholders of a portion of the shares of
Stream Flow common stock it is receiving as compensation hereunder;




G.

Non-Exclusivity. Blue Water acknowledges that it is not being granted exclusive
rights to provide the Services described herein and Stream Flow is free to seek
alternative service providers during the Term of this Agreement;




H.

Availability. Blue Water agrees to make itself available to the officers,
directors, employees, and agents, including legal counsel, certified public
accountants, and investment bankers, of Stream Flow at such mutually agreed upon
place, or via the telephone, during normal business hours for reasonable periods
of time, subject to reasonable advance notice and mutually convenient
scheduling, for the purpose of performing the Services in this Agreement; and




I.

Best Efforts Basis. Blue Water shall devote such time and effort as it deems
commercially reasonable under the circumstances to the affairs of Stream Flow as
is reasonable and adequate to render the Services outlined in this Agreement.
Blue Water is not responsible for the performance of any Services which are to
be rendered hereunder unless Stream Flow (inclusive of legal counsel, certified
public accountants, and investment bankers) provides any necessary








Blue Water Initials:      SS    

- 2 -

Stream Flow Initials:    GG     




Consulting Agreement

Stream Flow Media, Inc.




--------------------------------------------------------------------------------










information in writing prior thereto, nor shall Blue Water include any Services
that constitute the rendering of any legal and/or professional opinions or the
performance of work that is within the ordinary purview of professional legal
counsel, certified public accountants, and/or investment bankers. Blue Water
does not guarantee or warranty any results from or on behalf of the Services it
provides to Stream Flow.




Blue Water is not acting in any capacity other than as a service provider
working on a best efforts basis.  Stream Flow acknowledges and hereby agrees
that Blue Water makes no representations , covenants, or warranties of any sort
as to whether or not Blue Water will be able to successfully complete any of the
Services.  Stream Flow hereby agrees that Blue Water shall not be held liable
for any reason whatsoever for acting in the capacity of provider of the
Services.




4.

Expenses. Blue Water is responsible for all expenses relating to the performance
of this Agreement, including the expense of Stream Flow (i) retaining an
acceptable Public Company Accounting Oversight Board (PCAOB) audit and any
follow-up and ongoing accounting work required to comply with applicable
securities rules and regulations (for the initial filing and ongoing filing
requirements), (ii) securing and maintaining a suitable third-party transfer
agent, and (iii) any expenses related to Blue Sky compliance issues, if any; and




5.

Fees. Stream Flow agrees to issue Blue Water twenty-million (20,000,000) shares
of its Common Stock upon the execution of this Agreement.  These shares shall be
valued at two-hundred thousand (US$200,000) dollars, or one-cent (US$0.01) per
share, and shall be non-refundable.




In the event Stream Flow dilutes Blue Water’s holdings to less than twenty (20%)
percent of Stream Flow’s issued and outstanding shares on a fully-diluted basis
during or within twelve (12) months of termination of this Agreement, as defined
in Paragraph 7 of this Agreement, then Blue Water shall be entitled to receive
additional shares of Stream Flow’s Common Stock to aggregate a minimum of twenty
(20%) percent of Stream Flow’s then issued and outstanding shares on a
fully-diluted basis.  All shares issued to Blue Water hereunder shall be
unrestricted and freely tradable shares or shall carry registration rights to be
registered for resale by Stream Flow within six (6) months of issuance.




6.

Stream Flow Acknowledgments. Stream Flow hereby acknowledges and agrees that:




A.

Information Provided. In order to comply with all applicable securities rules
and regulations Stream Flow, and its partners, shareholders, directors,
officers, employees, affiliates, and agents, shall promptly provide Blue Water
with full, fair, and prompt disclosure of all of their business affairs.  Stream
Flow hereby represents that all said information shall be entirely truthful and
accurate and shall not contain any omission, material or otherwise, and Blue
Water agrees that said information shall be considered confidential in nature
and remain as such until publicly disclosed by Stream Flow, if ever;




B.

Not a Broker-Dealer.  Blue Water, its partners, shareholders, directors,
officers, employees, affiliates, and agents are not registered broker-dealers
and will not under any circumstance entertain or be engaged in any underwriting,
securities, financing, or other similar transactions on behalf of Stream Flow;




C.

Additional Agreements.  Stream Flow agrees to enter into such additional
agreements, execute such additional documents and/or forms, and provide such
additional certifications and








Blue Water Initials:    SS      

- 3 -

Stream Flow Initials:    GG  




Consulting Agreement

Stream Flow Media, Inc.




--------------------------------------------------------------------------------










documentation as may be required by Blue Water to perform the Services, as
determined by Stream Flow to be deemed commercially reasonable ;




D.

Shareholders.  Stream Flow agrees that Blue Water is not responsible for
obtaining or qualifying any current or prospective Stream Flow shareholders.
 Blue Water will undertake a special one-time dividend of Stream Flow’s common
stock as detailed in Section 3(F) hereinabove, but cannot predict, guarantee, or
warrant how many shareholders will ultimately receive shares of Stream Flow’s
common stock via this special one-time dividend;

 

E.

Blue Water’s Limited Duties. Without limiting the generality of the foregoing,
Blue Water assumes no obligation to arrange, attempt to arrange, or fund any
proposed or hypothecated transaction nor shall it give any advice with regard to
such proposed or hypothecated transaction. Blue Water’s sole function is to
provide Stream Flow with the Services mentioned herein on a best efforts basis
and Blue Water shall not act on Stream Flow’s behalf or in any other capacity.




All Parties hereby agree and fully acknowledge that Blue Water is retained
solely to provide the Services described herein relating to the project that is
associated with this Agreement.  Blue Water makes no representations ,
covenants, or warranties of any sort as to the results or outcome from the
Services it provides to Stream Flow under this Agreement; and




F.

Release of Liability.  Stream Flow releases and forever discharges Blue Water of
and from all, and all manner of, action and actions, cause and causes of
actions, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands
whatsoever, in law or equity, which Stream Flow ever had, now has, may have, or
which any personal representative, successor, heir, or assign of Stream Flow,
hereafter can, shall or may have, against Blue Water, for, upon or by reason of
any fees paid, or any past affiliations, associations, agreements, contracts, or
commissions, all of which may have been verbal or in writing, and which pertain
to facilitation and asset verification and development services provided by Blue
Water relating to Stream Flow’s project covered by this Agreement.




7.

Term and Termination.  This Agreement shall be binding and effective as of the
date of execution and shall expire on the first of: (i) Blue Water completes the
Services proscribed herein, or (ii) after mutual written notice is given and
accepted by both Parties.  In either event the Fees paid to Blue Water in
Section 5 hereinabove shall be non-refundable provided Blue Water was in the
process of performing the Services.

 

8.

Hold Harmless . Stream Flow hereby agrees to hold harmless Blue Water, its
partners, shareholders, directors, officers, employees, and agents from any and
all suits, actions, proceedings at law or in equity, liabilities, claims
(groundless or otherwise), costs, losses, damages, payments, deficiencies,
judgments, settlements, penalties, fines, costs and legal and other expenses,
including attorneys’ fees, arising from or related to the performance of this
Agreement, specifically including any dispute, litigation, arbitration, or
regulatory investigation or action in which Blue Water, its partners,
shareholders, directors, officers, employees and agents may be named as a
respondent, defendant, third-party defendant or third-party respondent, or any
proceeding or matter where any they are required to respond to a subpoena,
summons, or any other order or inquiry, whether through testimony, in writing,
or by the production of documents or information, unless there has been a final
and non-appealable adjudication by a court of competent jurisdiction that such
claim, loss, damage, or








Blue Water Initials:    SS  

- 4 -

Stream Flow Initials:    GG  




Consulting Agreement

Stream Flow Media, Inc.




--------------------------------------------------------------------------------










cost was directly caused by the willful misconduct or gross negligence of Blue
Water, without any contributory negligence by Stream Flow.




For its part, Blue Water hereby agrees to hold harmless Stream Flow, its
partners, shareholders, directors, officers, employees, and agents from any and
all suits, actions, proceedings at law or in equity, liabilities, claims
(groundless or otherwise), costs, losses, damages, payments, deficiencies,
judgments, settlements, penalties, fines, costs and legal and other expenses,
including attorneys’ fees, arising from or related to the performance of this
Agreement, specifically including any dispute, litigation, arbitration, or
regulatory investigation or action in which Stream Flow, its partners,
shareholders, directors, officers, employees, and agents may be named as a
respondent, defendant, third-party defendant or third-party respondent, or any
proceeding or matter where any they are required to respond to a subpoena,
summons, or any other order or inquiry, whether through testimony, in writing,
or by the production of documents or information, unless there has been a final
and non-appealable adjudication by a court of competent jurisdiction that such
claim, loss, damage, or cost was directly caused by the willful misconduct or
gross negligence of Stream Flow, without any contributory negligence by Blue
Water.






9.

Other Material Terms and Conditions.




A.

Entire Agreement. This Agreement together with all documents incorporated by
reference herein, constitutes the entire and sole agreement between the parties
with respect to the subject matter hereof and supersedes any prior agreements,
negotiations, understandings, or other matters, whether oral or written, with
respect to the engagement hereof. No modification, recision, cancellation,
amendment, or termination of this Agreement shall be effective unless it is in
writing and signed by all parties to this Agreement.




B.

Conflict. In the event of any conflict, ambiguity, or inconsistency between this
Agreement and any other document which may be annexed hereto, the terms of this
Agreement shall govern.




C.

Assignments. Neither party shall assign or delegate its obligations under this
Agreement without the prior written consent of the other party, however, once
consent is received the benefits of this Agreement shall inure to the respective
successors and assignees of the parties hereto and of the indemnified parties
hereunder and their successors and assigns and representatives, and the
obligations and liabilities assumed in this Agreement by the parties hereto
shall be binding upon their respective successors and assigns.




D.

Notices. Any notice required or permitted to be given under this Agreement shall
be in writing and served by hand delivery, commercial overnight courier or
registered or certified U.S. Mail to the address stated below for both parties
and shall be deemed duly given upon receipt, or if by registered or certified
U.S. Mail three (3) business days following deposit in the U.S. Mail. The
parties hereto may from time to time designate in writing other addresses
expressly for the purpose of receipt of notice hereunder. The initial address
for notice are:




Address for Blue Water Notice:

Address for Stream Flow Notice:




c/o The Mailbox #5241

16019 Raptor Ct.

P. O. Box 523882

Charlotte, NC  28278

Miami, FL  33152-3882








Blue Water Initials:    SS  

- 5 -

Stream Flow Initials:    GG  




Consulting Agreement

Stream Flow Media, Inc.




--------------------------------------------------------------------------------













E.

Severability. If any provision of this Agreement is declared invalid or
unenforceable, such provision shall be deemed modified to the extent necessary
and possible to render it valid and enforceable. In any event, the
unenforceability or invalidity of any provision shall not affect any remaining
provision of this Agreement, and this Agreement shall continue in full force and
effect, and be construed and enforced, as if such provision had not been
included, or had been modified as above provided, as the case may be.

 

F.

No Interpretation Against Drafter.  This Agreement has been negotiated at arm’s
length between persons sophisticated and knowledgeable in these types of
matters.  In addition, each party has been represented by experienced and
knowledgeable legal counsel or had the opportunity to consult such counsel.
 Accordingly, any normal rule of construction or legal decision that would
require a court to resolve any ambiguities against the drafting party is hereby
waived and shall not apply in interpreting this Agreement.




G.

Governing Law. This Agreement shall be interpreted, construed, and enforced in
accordance with the laws of the State of Florida , without reference to its
conflicts of law principles. All disputes arising out of or under this Agreement
shall be adjudicated exclusively within the courts located within Miami-Dade
County, Florida and both parties hereby consent to such venue and exclusive
jurisdiction of such courts, and waive any and all rights to proceed in any
different forum.




H.

Paragraph Headings. The paragraph headings set forth in this Agreement are for
the convenience of the parties, and in no way define, limit, or describe the
scope or intent of this Agreement and are to be given no legal effect.




I.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. The Parties agree that electronic and/or facsimile
signatures of this Agreement shall be deemed a valid and binding execution of
this Agreement.




J.

Injunctive Relief. Solely by virtue of their respective execution of this
Agreement and in consideration for the mutual covenants of each other, Stream
Flow and Blue Water hereby agree, consent and acknowledge that, in the event of
a breach of any material term of this Agreement, the non-breaching party will be
without adequate remedy-at-law and shall therefore, be entitled to immediately
redress any material breach of this Agreement by temporary or permanent
injunctive or mandatory relief obtained in an action or proceeding instituted in
a competent court of jurisdiction without the necessity of proving damages and
without prejudice to any other remedies which the non-breaching party may have
at law or in equity. For the purposes of this Agreement, each party hereby
agrees and consents that upon a material breach of this Agreement as aforesaid,
in addition to any other legal and/or equitable remedies, the non-breaching
party may present a conformed copy of this Agreement to the aforesaid courts and
shall thereby be able to obtain an injunction enforcing this Agreement or
barring, enjoining, or otherwise prohibiting the other party from circumventing
the express written intent of the parties of this Agreement.

 

K.

Attorney’s Fees. In the event arbitration, litigation, action, suit, or other
proceeding is instituted to remedy, prevent, or obtain relief from a breach of
this Agreement, in relation to a breach of this Agreement or pertaining to a
declaration of rights under this Agreement, the prevailing party will recover
all such party’s actual attorneys’ fees and costs incurred in each and every
such action, suit, or other proceeding, including any and all appeals or
petitions therefrom. As used in








Blue Water Initials:    SS  

- 6 -

Stream Flow Initials:    GG  




Consulting Agreement

Stream Flow Media, Inc.




--------------------------------------------------------------------------------










this Agreement, actual attorneys’ fees will be deemed to be the full and actual
cost of any legal services actually performed in connection with the matters
involved, including those related to any appeal or the enforcement of any
judgment calculated on the basis of the usual fee charged by attorneys
performing such services.






IN WITNESS WHEREOF, the parties, by their duly authorized representative, have
caused this Agreement to be executed on the 2nd day of December, 2013.







BLUE WATER GLOBAL GROUP, INC.

STREAM FLOW MEDIA, INC.

(BLUE WATER)

(STREAM FLOW)










 



/s/ J. Scott Sitra                                              
J. Scott Sitra
President and CEO

 





/s/ Gregory Galanis                           
Gregory Galanis

President and CEO

 














Blue Water Initials:    SS  

- 7 -

Stream Flow Initials:    GG  




Consulting Agreement

Stream Flow Media, Inc.


